                 IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

    JOSEPH W. FARMER,                            No. 4:18-CV-02216

                Plaintiff,                       (Judge Brann)

          v.                                     (Magistrate Judge Carlson)

    LT. TODD L. HARMAN, et al.,

                Defendants.

                                     ORDER

                                  APRIL 16, 2019

         Joseph W. Farmer filed this 42 U.S.C. § 1983 complaint alleging that

Defendants violated his Constitutional rights by forcing Farmer to register as a sex

offender.1 In January 2019, Magistrate Judge Martin C. Carlson issued a Report and

Recommendation recommending that this Court dismiss claims against Tyree V.

Blocker and Tom Wolf on the ground that Farmer’s complaint failed to state a claim

against either defendant.2 Magistrate Judge Carlson further recommends that the

Court strike Farmer’s request for unliquidated damages.3 Farmer filed timely

objections in which he asserts that (1) his complaint contains well-pleaded

allegations against Blocker and Wolf, and (2) this Court should take into account

Farmer’s intent in requesting a specific amount of unliquidated damages.4


1
    Doc. 2.
2
    Doc. 22.
3
    Id.
4
    Doc. 26.
         “If a party objects timely to a magistrate judge’s report and recommendation,

the district court must ‘make a de novo determination of those portions of the report

or specified proposed findings or recommendations to which objection is made.’”5

Regardless of whether timely objections are made, district courts may accept, reject,

or modify—in whole or in part—the magistrate judge’s findings or

recommendations.6

         Upon de novo review of Magistrate Judge Carlson’s Report and

Recommendation, the Court finds no error in the conclusion that Farmer’s complaint

fails to state a claim as to Blocker and Wolf. In that regard, the complaint contains

no allegations that would allow the Court to infer that either party was personally

involved in registering Farmer as a sex offender or that either party may be held

liable based on the conduct of their subordinates. Moreover, regardless of Farmer’s

intent, his request for a specific amount of unliquidated damages is improper.

Consequently, IT IS HEREBY ORDERED that:

         1.     Magistrate Judge Martin C. Carlson’s Report and Recommendation

                (Doc. 22) is ADOPTED in its entirety;

         2.     Farmer’s request for a specified sum of unliquidated damages is

                STRICKEN;



5
    Equal Emp’t Opportunity Comm’n v. City of Long Branch, 866 F.3d 93, 99 (3d Cir. 2017)
    (quoting 28 U.S.C. § 636(b)(1)).
6
    28 U.S.C. § 636(b)(1); Local Rule 72.31.
                                               2
3.   All claims against Blocker and Wolf are DISMISSED without

     prejudice; and

4.   Farmer may, if he chooses, file an amended complaint within 30 days

     of the date of this Order that addresses the deficiencies identified in

     Magistrate Judge Carlson’s Report and Recommendation. Failure to

     timely file an amended complaint will be deemed an election to proceed

     only with respect to Farmer’s claims against Lt. Todd L. Harman.



                                     BY THE COURT:


                                     s/ Matthew W. Brann
                                     Matthew W. Brann
                                     United States District Judge




                                 3
